Exhibit 11 Statement of Computation of Earnings per Share (in thousands) Following is the data relating to the weighted average number of shares used in the computation of diluted earning (loss) per share: Year ended December 31, Year ended December 31, WWeighted average number of shares used in the computation of basic earning (loss) per share WWeighted average number of shares used in the computation ofdilutedearning (loss) per share Options and warrants which were not included in the computation of diluted earning (loss) per share due to anti dilutive effect
